DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-2, 5, and 7 are pending.  Claims 3-4 and 6 are canceled.  Claim 1 is  amended.  Claims 1-2, 5, and 7 are examined on their merits in light of the elected species of the combination of ethylhexyl methoxycinnamate, ethylhexyl salicylate, homosalate, polysilicone-15 and isoamyl p-methoxycinnamate for the liquid organic ultraviolet screening agent, the combination of ethylhexyl triazone, butyl methoxydibenzoylmethane, bis-ethylhexyloxyphenol methoxyphenyl triazine and diethylamino hydroxybenzoyl hexyl benzoate for the solid organic ultraviolet screening agent, butyloctyl salicylate for the oil and the combination of a preservative, a whitening agent, an antioxidant and a skin conditioning agent for the additive.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-2, 5 and 7 under 35 U.S.C. 103 as being unpatentable over Jansen et al. US 2016/0030313 (2/4/2016) in view of Gately et al US 2015/0050321 (2/19/2015), Tanner US 2013/0230474 (9/5/2013) and Tamura et al. US 2014/0193353 (7/10/2014) is withdrawn.

New Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. US 2011/0189113 (2/4/2016) in view of Gately et al US 2015/0050321 (2/19/2015) and Tanner US 2013/0230474 (9/5/2013).    
Ross et al. (Ross) teaches an anhydrous, water-resistant, rub-resistant, sprayable, clear and homogeneous sunscreen composition that includes an active sunscreen ingredient, alcohol and vinyl lactam or maleimide polymer in the composition.  (See Abstract and [0002]).  Ross teaches that its composition is anhydrous, sprayable, clear and homogenous. (See [0006]).  Ross teaches that suitable UV protection agents I include one or more of isoamyl p-methoxycinnamate, homosalate, ethylhexyl salicylate, ethylhexylmethoxycinnamate, and Polysilicone-15.  (See [0010]).   Ross thus teaches that mixtures of UV protection agents are suitable. The elected species of a combination of ethyl hexyl methoxycinnamate, ethylhexyl salicylate, homosalate and isoamyl p-methoxycinnamate and Polysilicone-15 is called for in instant claim 1.    
 Homosalate is present in an amount of 5.5%.  (See Example 3).  5.5% homosalate falls within the 0.1 to 20% of homosalate called for in instant claim 5.  Since 5.5% is exemplified for homosalate, it would be obvious for one of ordinary skill in the art to use 5.5% for each of the UV absorbing agents, isoamyl p-methoxycinnamate, ethylhexyl salicylate, ethylhexylmethoxycinnamate, and Polysilicone-15.  
5.5% isoamyl p-methoxycinnamate falls within the 0.1 to 20% of isoamyl p-methoxycinnamate called for in instant claims 1 and 5.  5.5% ethylhexyl  methoxycinnamate falls within the 3 to 20% of ethylhexyl methoxycinnamate called for in instant claims 1 and 5.  5.5% ethylhexyl salicylate falls within the 3 to 20% of ethylhexyl methoxycinnamate called for in instant claims 1 and 5.  5.5% polysilicone-15  falls within the 0.1 to 20% of polysilicone-15 called for in instant claims 1 and 5.  
As an anhydrous sunscreen the Ross composition is free from water as called for in instant claim 1.  All of the Examples of sunscreens in Ross are free from octocrylene as called for in instant claim 1.  Ross does not teach titanium dioxide, so it teaches and exemplifies sunscreens that are free of titanium dioxide as called for in instant claim 1. 
Ross does not teach oil, elastomers, PEG-12 dimethicone/PPG-20 crosspolymer, an oil that is butyloctyl salicylate.  Ross also does not teach a combination of preservatives, whitening agents (skin lightening agents), antioxidants, surfactants and skin conditioning agents.  Ross does not teach silicone elastomers, oil or solid UV agents.  These deficiencies are made up with the teachings of Jansen et al., Gately et al. and Tanner et al.   
Jansen et al. (Jansen) teaches a finisher composition in the form of an oil-in-water emulsion. The continuous aqueous phase of the emulsion is from about 20 to 85 wt % of water. The dispersed oil phase of the emulsion includes a non-volatile oil, which is at least 50% by weight of a liquid UV agent. The composition also includes from about 10 to 25 wt % of substantially spherical starch particles, silicone elastomer particles, or a combination of these. (See Abstract).  
Jansen teaches that some particularly suitable examples of UV agents that are liquids are ethyl hexyl methoxycinnamate, ethylhexyl salicylate, homosalate and isoamyl p-methoxycinnamate. (See [0041]).  Polysilicone-15 is taught as another suitable UV active. (See [0082]).  Mixtures of UV-actives are also taught to be suitable in the composition. (See [0082]).  The UV absorption agents can also include bis-ethylhexyloxyphenol methoxy triazine, butyl methoxydibenzoylmethane, diethylamino hydroxybenzoyl hexyl benzoate, and ethylhexyl triazone. (See [0040], [0042]).  Jansen exemplifies its UV protection agents at 7%, so 7% of bis-ethylhexyloxyphenol methoxy triazine, 7 % of butyl methoxydibenzoylmethane, 7% of diethylamino hydroxybenzoyl hexyl benzoate, and 7% of ethylhexyl triazone would fall within the ranges of 0.1 to 10% called for in instant claim 5.  
Jansen suggests that its composition is transparent in that the attributes of skin are assessed through the composition, so it can be seen through. (See [0034] and [0075]).  Jansen teaches that the dispersed oil phase of its emulsion includes a non-volatile oil, which is at least 50% by weight of a liquid UV agent, so Jansen teaches a liquid UV agent in excess of a solid UV agent. (See Abstract and [0071]).
Jansen also teaches at [0038] that liquid UV agents also include oil-soluble solid UV agents that are dissolved within them.  Jansen also teaches that the UV agents present in its composition may be added and selected to provide a desired sun protection factor, or SPF.(See [0039]).  Jansen thus teaches that the liquid UV agent and solid UV agent and the amounts of each are a results-effective variable that a person of ordinary skill in the art would select to achieve a desired SPF value.   Therefore it would be no more than routine experimentation for a person of skill in the art to arrive at the claimed ratio range called for in instant claim 1.  
The silicone elastomer can be present in an amount of from about 10 to about 25 wt% which is close to the 35 to 70 wt% of the silicone elastomer called for in instant claim 2. (See [0049]).   About 25% is sufficiently close to, for example 35% that it would be expected to have the same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). See MPEP 2144.05.  
The UV screening agent part of the composition is found in an amount of 7% in Table 2 of the examples. (See [0071]).  7% falls within the 4 to 40 wt% called for in instant claim 2.  Individual UV absorbing agents such as homosalate are found in the amount of about 4.0%. (See Example 4).  
Gately et al. (Gately) teaches an oil in water emulsion that has a water phase and an oil phase. The water phase includes greater than about 0.5% of the salt form of a neutralized acid, the acid being preferably salicylic acid; and, from about 2% to about 0.001%, by weight of a gum, preferably xanthan gum. The oil in water emulsion is stable, that is, it is substantially unaltered in chemical state and physical homogeneity, upon exposure to 14 days at a temperature & humidity of about 50° C. and 60% RH. (See Abstract and throughout Gately).  
The composition can be a sunscreen composition that is an oil-in water emulsion that comprises UV protection agents and elastomers, among other ingredients. (See [0071]).  A suitable oil is butyloctyl salicylate.  (See [0074]).   The oil can be present in an amount of about 25% which falls within the 1 to 30 wt % called for in claim 2. (See [0020]).  Gately teaches the oil is used to solubilize, disperse or carry materials that are not suitable for water or water soluble solvents. (See [0072]).  Butyloctyl salicylate is called for in instant claim 1.
Gately teaches that its composition can comprise a silicone elastomer that is useful for reducing the tackiness of the composition and for providing a pleasant feel upon application. (See [0038]).  Gately teaches that dimethicone/bis-isobutyl PPG-20 crosspolymer is a suitable silicone elastomer.  (See [0045]).  
The Gately composition can also comprise preservatives, antioxidants, lightening agents and skin conditioning agents. (See [0067]).  The elected combination of preservatives, whitening agents (skin lightening agents), antioxidants, surfactants and skin conditioning agents is called for in instant claim 7. (See Gately claim 10).     
Tanner teaches a sunscreen composition in the form of an emulsion comprising an oil phase, and aqueous phase, and a UV composite comprising a silicone elastomer swollen in a liquid UV active. (See Abstract and throughout Tanner).  Tanner teaches that PEG-12 dimethicone/bis-isobutyl PPG-20 crosspolymer is a suitable silicone elastomer.  (See [0027]).  PEG-12 Dimethicone/bis-isobutyl PPG-20 crosspolymer is called for in instant claim 3.  Tanner teaches that its silicone elastomers can boost the SPF of a sunscreen by being able to be swollen in a liquid UV active. (See [0001] and Abstract and [0005-0006]).    The silicone elastomers also provide a unique desirable consumer feel profile.  (See [0003]).   
It would be would be prima facie obvious for one of ordinary skill in the art making the Ross composition to use liquid UV agents that include oil-soluble solid UV agents that are dissolved within them such as 7% of bis-ethylhexyloxyphenol methoxy triazine, 7 % of butyl methoxydibenzoylmethane, 7% of diethylamino hydroxybenzoyl hexyl benzoate, and 7% of ethylhexyl triazone taught by Jansen in order to be able to optimize the SPF of the Ross composition as taught by Jansen. 
It would be would be prima facie obvious for one of ordinary skill in the art making the Ross composition to use butyloctyl salicylate oil and add a combination of preservatives, antioxidants, lightening agents and skin conditioning agents and surfactants and 1.5% of salicylic acid salt as well as 0.1% xanthan gum as taught by Gately, so that the composition has sunscreen and anti-aging skin benefit effects while also being a very stable cosmetic composition as taught by Gately.  
It would be would be prima facie obvious for one of ordinary skill in the art making the Ross composition to use silicone elastomer PEG-12 dimethicone/bis-isobutyl PPG-20 crosspolymer as taught by Tanner in order to have the unique desirable consumer feel profile of a silicone elastomer and the potential to boost  the SPF of a sunscreen by being able to be swollen in a liquid UV active as taught by Tanner. 



Response to Arguments
Applicants’ arguments of June 15, 2022 have been fully considered are found to be mostly persuasive.  
Applicants note the amendments to claims 1 and 5 but do not specifically point out where support can be found for them.  However, support for the amendments can be found in the Examples of the specification.   
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”)
Applicants argue that all the limitations of claim 1 as amended are not taught by the prior art, especially a composition free of titanium dioxide, octocrylene and water.   Jansen teaches and oil-in-water emulsion and cannot be free of water.  Applicants’ argue that Tanner contains titanium dioxide and octocrylene.  Applicants’ argue that Gately contains titanium dioxide and octocrylene and is an oil-in-water emulsion that is composed essentially of water.  None of Jansen, Tanner or Gately teach a PEG-12 dimethicone/PPG-20 crosspolymer. 
Applicants argue that they have showed that the composition being free from titanium dioxide and octocrylene shows unexpected results.  Specifically, the formulation becomes opaque, stiff and brittle due to the use of titanium dioxide.  Applicants assert that these results are not expected from the prior art.  
Applicants also argue that they have showed that the composition using PEG-12 dimethicone/PPG-20 crosspolymer shows unexpected results.  Specifically, the formulation has the best UV screening effects (72 vs 66).  Applicants assert that these results are not expected from the prior art because the prior art does not distinguish the other elastomers from PEG-12 dimethicone/PPG-20 crosspolymer.  
Applicants argue that the present invention has the effects of preventing cloudiness and improving transparency by not including octocrylene and that Jansen to Tamura do not disclose the effect of not including octocrylene as in the present invention.


 
Applicants’ obviousness arguments have been carefully reviewed and are found to be mostly persuasive in light of the amendments to the claims.  The rejections are withdrawn above.   
Applicants’ argument that Jansen’s composition is an oil-in-water emulsion comprising essentially water is found to be persuasive in light of the amendments to the claims and the rejection is withdrawn above.
 Applicants argument that Gately contains titanium dioxide and octocrylene is not found to be persuasive because these elements are not the teachings that Gately is cited for and in the new rejection applied above, the Ross reference composition is entirely free of titanium dioxide and teaches embodiments that are free of octocrylene (all Ross examples are free of octocrylene).  Applicants’ arguments that Tanner contains titanium dioxide and octocrylene is not found to be persuasive because these elements are not the teachings that Tanner is cited for and in the new rejection applied above, the Ross reference composition is entirely free of titanium dioxide and teaches embodiments that are free of octocrylene (all Ross examples are free of octocrylene).
Applicants arguments that none of Jansen, Tamura or Gately teach a PEG-12 dimethicone/PPG-20 crosspolymer are not found to be persuasive because this teaching is found in Tanner.  The rejection is based on a combination of the teachings of the references and each element does not need to be found in each of the references, only one, as long as there is motivation to combine their teachings as there is in this instance as described in the new rejection applied above. 
Applicants’ argument that they have showed that the composition being free from titanium dioxide shows unexpected results is not found to be persuasive because the results are expected rather than unexpected.  Poor transparency (opaqueness) from the presence of titanium dioxide is taught by the prior art of Jansen, and Jansen even warns about this property.  
Applicants’ argument that they have showed that the composition possessing a PEG-12 dimethicone/PPG-20 crosspolymer elastomer shows unexpected results is not found to be persuasive because the results are not that different than when other elastomers are used.  In Example 1 the UV screening index is 72 when PEG-12 dimethicone/PPG-20 crosspolymer elastomer is used and 66 when another elastomer is used.  These results are not that degree of good that rises to the level of an unexpected result.  
Applicants’ arguments that the present invention has the effects of preventing cloudiness and improving transparency by not including octocrylene and that Jansen to Tamura do not disclose the effect of not including octocrylene as in the present invention are found to be somewhat persuasive.  However, these unexpected results do not outweigh a strong prima facie case of obviousness, as outline in the new rejection applied above.  
The remainder of Applicants’ arguments are moot in view of the new rejections applied above.  




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616